Opinion op the Court by
Ohiep Justice Pryor :
The instructions in this case are necessarily misleading. They authorized the conviction of the appellant upon a mere preponderance of testimony in favor of her guilt.
In prosecutions for misdemeanors, as well as for felonies, the accused should not be convicted if the jury, from all the evidence, entertain a reasonable doubt as to his guilt. Criminal Code, section 236.
The instructions given in this case should have been modified to this extent.
The indictment is sufficient. It was not necessary to allege that the act of March 21st, 1810; had been ratified by a vote of the people of Rockcastle county. The existence of the law under which the indictment was formed is a question to be determined by the court, and not by the jury.

Garter, for appellant.


A. G., for appellee.

For the reason indicated, however, the judgment is reversed and the cause remanded for a new trial.